USCA4 Appeal: 21-7448     Doc: 13        Filed: 12/27/2021   Pg: 1 of 3




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-7448


        RONALD W. MCGUGAN,

                           Plaintiff - Appellant,

                     v.

        HAROLD CLARKE; JOHN DOE #1, Warden of Pocahontas; KEVIN PUNTUR,
        Current Warden; R. WALZ, Assistant Warden, Pocahontas State Correctional
        Center; JOHN DOE #2, Correctional Officer Pocahontas State Correctional Center;
        JOHN DOE #3, Correctional Officer Pocahontas State Correctional Center; JOHN
        DOE #4, Correctional Officer Pocahontas State Correctional Center; JOHN DOE #5,
        Correctional Officer Pocahontas State Correctional Center; JANE DOE #1, Nurse,
        Pocahontas State Correctional Center; JANE DOE #2, Nurse or Nurse Assistant,
        Pocahontas State Correctional Center; JANE DOE #3, Nurse or Nurse Assistant,
        Pocahontas State Correctional Center; JANE DOE #4, Pocahontas State Correctional
        Center; JOHN DOE #6, Yard Officer (correctional officer) Pocahontas State
        Correctional Center; JOHN DOE #7, Medical Building Correctional Officer,
        Pocahontas State Correctional Center; B. WILLIAMS; D. HAMMOND, Unit
        Manager, A-Building, Pocahontas State Correctional Center; D. LEE; DR.
        MULLINS, Nurse Practitioner, Pocahontas State Correctional Center; DR. SMITH,
        Doctor, Pocahontas State Correctional Center; H. E. JOHNSON, Institutional
        Investigator, Pocahontas State Correctional Center; JOHN DOE #10, S.I.U.
        Investigator, Virginia Department of Corrections; JOHN DOE #11, Sergeant,
        Pocahontas State Correctional Center; M. MURPHY, Psychologist Senior,
        Pocahontas State Correctional Center; JOHN DOE #12, Department of Corrections
        Ombudsman; S. YATES, Health Authority, Pocahontas State Correctional Center;
        JOHN DOE #13, Pocahontas State Correctional Center; K. VANCE, Operations and
        PREA Compliance Manager, Pocahontas State Correctional Center; MS.
        SMALLING, Grievance Coordinator, Pocahontas State Correctional Center; JANE
        DOE #5 (GROSS), Pocahontas State Correctional Center; JOHN DOE #14, Sergeant
        of A-Building, Pocahontas State Correctional Center; JOHN DOE #15, Sergeant,
        Pocahontas State Correctional Center; JOHN DOE #16, Lieutenant, Pocahontas
        State Correctional Center; JOHN DOE #17, Lieutenant, Pocahontas State
        Correctional Center; JOHN DOE #18, Captain, Pocahontas State Correctional
USCA4 Appeal: 21-7448      Doc: 13         Filed: 12/27/2021    Pg: 2 of 3




        Center; JOHN DOE #19, Captain, Pocahontas State Correctional Center; JOHN
        DOE #20, Major, Pocahontas State Correctional Center; V. SCOTT; JOHN DOE
        #22, Counselor of Building A, Pocahontas State Correctional Center; JOHN DOE
        #23, Correctional Officer, Pocahontas State Correctional Center; T. HEFFINGER,
        Institutional Safety Specialist, Pocahontas State Correctional Center; J. ARMES; J.
        GRUBB,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00303-TTC-RSB)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Ronald W. McGugan, Appellant Pro Se. Lynne Jones Blain, HARMAN CLAYTOR
        CORRIGAN & WELLMAN, Glen Allen, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7448      Doc: 13         Filed: 12/27/2021     Pg: 3 of 3




        PER CURIAM:

               Ronald W. McGugan seeks to appeal the district court’s order dismissing some, but

        not all, of the claims raised in his 42 U.S.C. § 1983 action. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order McGugan seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




                                                    3